Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 should be amended to remove the word “when” in “A computer readable storage medium storing a computer program, wherein [[when]] the program is executed by a processor and the data collection method according to claim 1 is implemented.”
The foregoing change is required to correct a clerical, typographical, or grammatical error.  Examiner will examine the merits of the claims based on these changes.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7 and 15 recites “flight control data with the smallest absolute value of a difference from a time stamp of an image frame is the flight control data matching the image frame collection time.”  However, it is unclear how a smallest absolute value of a difference is determined from a time stamp of an image frame … because a difference is usually taken between two quantities/amounts.  While a time stamp of an image frame is recited, it appears that one or more words that recite a second time stamp is missing.  A clarifying amendment is required for each of these claims.
Since the Examiner is unable to determine what each of claims 7 and 15 is directed to, an examination of the merits of claims 7 and 15 will need to be performed at a future date after appropriate amendments are made by the Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wang et al. (US 2019/0324449).
	Regarding claim 1, Wang teaches a data collection method used for a vision chip of an unmanned aerial vehicle (UAV), wherein the vision chip comprises a main operating system and a real-time operating system, and the method comprises: (see Wang at [0021] in conjunction with Fig. 1 which discloses a moveable platform environment comprising a moveable platform 118 (also referred to as a moveable object) in a moveable platform environment 100 that can include a carrier 102 and a payload 104, and that the movable platform 118 can be depicted as an aircraft, this depiction is not intended to be limiting, and any suitable type of movable platform can be used; see [0022] which discloses that the movable platform 118 may include one or more movement mechanisms 106 (e.g. propulsion mechanisms), a sensing system 108, and a communication system 110; see Wang at [0023] which discloses that the movement mechanisms 106 can include one or more of rotors, propellers, blades, engines, motors, wheels, axles, magnets, nozzles, or any mechanism that can be used
by animals, or human beings for effectuating movement; see Wang at [0032] which discloses that the carrier 201 can include a frame assembly 211 comprising one or more frame members.  Also, see Wang at [0041] which discloses an exemplary computing architecture for a movable platform 300 (e.g. a UAV) comprising one or more processing modules and that the moveable platform 300 may comprise a movement controller 301, a real-time sensing processor 302, and an application processor 304, that in some instances, the movable platform 300 may comprise alternative and/or additional types of processing modules.  Wang at [0041] further discloses that, for example, the movable platform 300 can comprise an image processor, an image transmission module, and/or other processing modules.  Also, see Wang at [0043] which discloses that the processing modules can be implemented using a heterogeneous system, such as a system on chip (SOC) system, and that the SOC system can be an integrated circuit (IC) that integrates various computational components into a single chip.  Wang at [0048] discloses that the operating system may be a real-time operating system, and that a real time operating
system may be configured to respond to input (e.g., input data) instantly and  consistently with very short or no system delay (i.e. in real time).  Wang at [0078] in conjunction with Fig. 5 further discloses that system time can be maintained using different processing modules on the moveable platform 500.  Examiner notes that the movement controller module 501 corresponds to a main operating system while the sensing processor module 502 corresponds to a real-time operating system.)
generating, by the real-time operating system, a trigger signal; (see Wang at [0005] which discloses the timing controller generating a triggering signal for a sensing operation and a timestamp corresponding to the triggering signal.)
collecting, by the real-time operating system based on the trigger signal, flight control data of the UAV, and controlling an image sensor to collect an image sequence; (see Wang at [0020] which discloses that the timing controller can transmit the triggering signal and the corresponding timestamp to the sensing processor, and that upon receiving the triggering signal and the corresponding timestamp from the movement controller, the sensing processor can trigger the sensing operation by the one or more sensors, obtain sensing data of the triggered sensing operation, and associate the received timestamp with the sensing data; also see Wang at [0092] which discloses that upon receiving the triggering signal and the corresponding timestamp from the application processor 604, the sensing processor 602 can trigger the sensing operation by one or more sensors 621-622.  Wang further discloses that the sensing processor 602 can obtain sensing data for the triggered sensing operation, and process and associate the received timestamp with the sensing data, and that, for example, the sensing processor 602 can trigger the one or more vision sensors 621-622 to capture one or more images.)
synchronizing, by the real-time operating system, a time of the main operating system with a time of the real-time operating system; and performing, by the main operating system, visual processing on the flight control data and the image sequence, to ensure that the flight control data and the image sequence are collected synchronously (see Wang at the Abstract which discloses a system for supporting synchronization in a movable platform includes a sensing processor associated with one or more sensors and a timing controller associated with a movement controller and that upon receiving the triggering signal and the timestamp from the movement controller, the sensing processor operates to trigger the sensing operation by the one or more sensors, obtain sensing data of the sensing operation, and associate the timestamp with the sensing data; see Wang at [0078] in conjunction with Fig. 5 further discloses that system time can be maintained using different processing modules on the moveable platform 500, and that in some instances the timer 511 may be used to maintain the system time, for example.  Examiner notes that any one of the different processing modules may be used to maintain the system time, and that one of the modules may be used to synchronize with the other modules.  Wang at [0105] discloses that as shown in FIG. 12, at step 1201, a movement controller for the UAV can obtain image data acquired by one or more image sensors.  At step 1202, the movement controller can obtain attitude data acquired by an IMU associated with a movement controller.  Furthermore, at step 1203, the movement controller can perform a synchronization of the image data acquired by the one or more image sensors and attitude data acquired by an IMU associated with the movement controller.)
Regarding claim 2, Wang teaches the method according to claim 1, wherein the synchronizing, by the real-time operating system, a time of the main operating system with a time of the real-time operating system comprises: determining, by the main operating system, delay information of the real-time operating system and the main operating system; and determining, by the real-time operating system, a system time of the real-time operating system according to the delay information and a system time of the main operating system (see Wang at [0078] which discloses that by maintaining the system time locally, the movement controller 501 can ensure that the timing signal is received without unnecessary delay and can avoid potential errors in processing and data transmission, and that the system time can be reliable and precise, which is beneficial for performing mission critical tasks.  Wang at [0078] further discloses that, for example, a movement controller can maintain the attitude and position of a UAV in the air, by synchronizing the various movement characteristic information (such as the translational acceleration and rotation speed of the UAV) measured by an inertia measurement unit (IMU) with measurements of the environment by other sensors at different time points.  Examiner notes that unnecessary delay is addressed and is used to determine a reliable and precise system time.)
Regarding claim 3, Wang teaches the method according to claim 2, wherein the determining delay information of the real-time operating system and the main operating system comprises: determining the delay information based on a first system time and a second system time, wherein the first system time is a current system time of the main operating system sent by the main operating system to the real-time operating system at a first moment, and the second system time is a system time when the main operating system receives feedback on the first system time from the real-time operating system (see Wang at [0098] which discloses that in some instances, the UAV 701 can comprise various processing modules, such as an application processor and that the application processor can perform, based on the timestamp, a synchronization of the image data acquired by the one or more image sensors and attitude data acquired by an inertia measurement unit (IMU) associated with the movement controller.   Also, see Wang at [0100] which discloses that the processing module can modify the collected sensing data to compensate for the time difference.  Examiner notes that the data which is collected by the IMU corresponds to a first system time.   Examiner further notes that the vision data that is captured by the one or more sensors corresponds to a second system time which is fed back to the movement controller.)
Regarding claim 5, Wang teaches the method according to claim 1, wherein the performing, by the main operating system, visual processing on the flight control data and the image sequence comprises: acquiring, by the main operating system, a time stamp of the flight control data and a time stamp of each image frame in the image sequence; and selecting, from the flight control data by the main operating system according to the time stamp of the flight control data and the time stamp of each image frame, flight control data matching an image frame collection time in the image sequence (see Wang at [0072] which discloses that upon receiving the triggering signal and the corresponding timestamp from the movement controller 401, the sensing processor 402 can trigger the sensing operation by one or more sensors 421-422, and that then, the sensing processor 402 can obtain sensing data of the triggered sensing operation, and associate the received timestamp with the sensing data and that the timestamp can be included in a header section for the sensing data.  Examiner maps the timestamp from the movement controller to the time stamp of the flight control data.  Examiner maps the timestamp in the header of the sensing data to the time stamp in the image frame in the image sequence.  Examiner notes that associating the received timestamp from the movement controller to the timestamp in the header section of the sensing data corresponds to selecting from the flight control data by the main operating system according to the time stamp of the flight control data and the time stamp of each image frame.)
Regarding claim 6, Wang teaches the method according to claim 5, wherein the acquiring a time stamp of the flight control data and a time stamp of each image frame in the image sequence comprises: acquiring a system time of the real-time operating system when collecting the flight control data; determining that the system time of the real-time operating system when collecting the flight control data is the time stamp of the flight control data; and determining the time stamp of each image frame in the image sequence according to an exposure time of the image sensor and a trigger time point of the trigger signal (see Wang at [0068] which discloses that the timing controller 413 (of the movement controller) can latch the timing signal 431 to generate a timestamp corresponding to the triggering signal; Examiner notes that the timing controller of the movement controller is associated with flight control data; also, see Wang at [0069] which discloses that the triggering signal can be generated at a predetermined frequency, that the movement controller can generate an exposure signal for capturing images via the vision sensors 421-422 at a frequency that satisfies the need for controlling a UAV, and that in some instances, the frequency for generating the exposure signal can be determined or configured to enable data fusion of vision data with the movement characteristic data collected by the IMU 412.)
Claims 9-11 and 13-14 are directed toward an unmanned aerial vehicle (UAV) that performs the steps recited in methods of claims 1-3 and 5-6.  The cited portions of the reference(s) used in the rejection of claims 1-3 and 5-6 teach the steps recited in the UAV of claims 9-11 and 13-14.  Therefore, claims 9-11 and 13-14 are rejected under the same rationale used in the rejections of claims 1-3 and 5-6.
Claim 17 is directed to a computer readable storage medium storing a computer program that performs the steps recited in the rejection of claim 1.  The cited portions of the reference(s) used in the rejection of claim 1 teach the steps recited in the computer readable storage medium of claim 17.  Therefore, claim 17 is rejected under the same rationale used in the rejections of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0324449) in view of McAllister (US 2014/0152507).
Regarding claim 8, Wang does not expressly teach the method according to claim 1, wherein a pulse beat of the trigger signal is not less than twice a frequency of the flight control data, which in a related art, McAllister teaches (see McAllister at [0171] which discloses a light source, such as modulated LEDs having modulation patterns, and that the modulation speed is constrained by the camera frame rate that preferably samples the image field at the Nyquist rate or faster.  McAllister at [0171] further discloses that if the frame rate is 30 frames per second, the modulation is preferably slower than 15 symbols per second.  Examiner notes that having a camera frame rate that samples an image field at the Nyquist rate corresponds to using a trigger signal having a pulse beat that is not less than twice the frequency.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to provide for a pulse beat of the trigger signal to be not less than twice a frequency of the flight control data as taught by McAllister.  
One would have been motivated to make such a modification to provide a frame rate for adequate sampling of the modulated signal, as suggested by McAllister at [0171].  

Claim 16 is directed toward an unmanned aerial vehicle (UAV) that performs the steps recited in the method of claim 8.  The cited portions of the reference(s) used in the rejection of claim 8 teach the features recited in the UAV of claim 16.  Therefore, claim 16 is rejected under the same rationale used in the rejection of claim 8.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661